

Exhibit 10

[image0a03.jpg]
 
 
Bruce Swain
 
 
Executive Vice President
 
 
Chief Financial Officer

October 2, 2014
Dalerick Carden
3530 Woodbury Court
Cummings, GA 30041


Re:
Senior Vice President, Corporate Controller

Dear Dalerick:
Consistent with our recent conversations, this offer letter (including the
Confidentiality and Non-Solicitation Agreement attached as Exhibit A hereto,
collectively the “Offer Letter”) sets forth the terms and conditions of your
employment with Crawford & Company (“Crawford” or the “Company”). If you choose
to accept this offer, please sign and date below and return the executed Offer
Letter to my attention.
1.    Title and Duties. You will be employed as Senior Vice President, Corporate
Controller. In this capacity you will be based in Atlanta, Georgia, and will
report to Bruce Swain, EVP, Chief Financial Officer. You will also be named a
Senior Vice President of the Company, which has been approved Crawford’s Board
of Directors. Your Grade Level will be E16. You will be expected to perform such
duties and responsibilities customary to this position and as are reasonably
necessary to the operations of the Company. You will be expected to comply with
all provisions of the Company’s Employee Handbook and any other Company policies
that may be in effect from time to time during your employment. The Company
reserves the right to change any and all of its policies, including its benefit
and compensation plans, and the specific duties of your position.


2.    Compensation.


(a)Base Salary. Effective October 10, 2014 your annual base salary will be
$240,000, less all applicable deductions and withholdings (“Base Salary”),
payable bi-weekly in accordance with the Company’s standard payroll practices.
Your Base Salary will be reviewed annually, and any increases will be effective
as of the date determined by Crawford’s executive management team. Because your
position is exempt from overtime pay, your Base Salary will compensate you for
all hours worked.


(b)Bonus. Subject to approval of Crawford’s Board of Directors, you are eligible
to participate in the Crawford Short Term Incentive Plan (“STIP”). Your STIP
Target Bonus will be 40% of your Base Salary, with a maximum STIP bonus of 80%
of your Base Salary. Any STIP bonus will be payable in accordance with the STIP
terms, and will be subject to applicable withholding taxes.

1

--------------------------------------------------------------------------------



Exhibit 10



(c)Subject to approval of Crawford’s Board of Directors, you are also eligible
to participate in the Crawford Long Term Incentive Plan (“LTIP”). LTIP awards
are granted pursuant to the terms of the LTIP by Crawford’s Board of Directors.
To the extent granted, awards are typically paid in February of each calendar
year.


(d)The terms of the Crawford STIP and LTIP are incorporated herein by reference.


3.    Employee Benefits. You shall be eligible to participate in the employee
benefit plans and programs maintained by the Company and offered to executive
level employees from time to time, to the extent you otherwise qualify under the
provisions of any such plans which are incorporated herein by reference. The
Company reserves the right to modify its benefit offerings as it deems
appropriate. The Company’s current vacation policy provides you with four weeks
paid vacation per calendar year.


4.    Auto Allowance. During the term of your employment, at the your option,
the Company shall either (i) provide an automobile suitable for your purposes,
with an acquisition value not to exceed $40,000, or (ii) a monthly auto
allowance of $640.00 payable bi-weekly in accordance with the Company’s standard
payroll practices and subject to withholding taxes pay, all in accordance with
the Company’s automobile program.


5.    At-Will Employment. Your employment with the Company is for no specified
period of time. Your employment relationship will remain at-will and either you
or the Company may terminate the relationship at any time, for any reason.


6.    Confidentiality and Non-Solicitation. The salary and benefits outlined in
this Offer Letter are contingent upon your execution of the Confidentiality and
Non-Solicitation Agreement attached hereto as Exhibit A.


7.    Enforceability; Governing Law. This Offer Letter, and all claims arising
out of or related to this Offer Letter, will be governed by, enforced under and
construed in accordance with the laws of the State of Georgia without regard to
any conflicts or conflict of laws principles in the State of Georgia that may
result in the application of the law of any other jurisdiction. The failure of
either party at any time to require performance by another party of any
provision of this Offer Letter will not constitute a waiver of that party’s
right to require future performance.


8.    Entire Agreement. The provisions contained herein, incorporated herein by
reference, and in Exhibit A hereto constitute the entire agreement between the
parties with respect to your employment and supersede any and all prior
agreements, understandings and communications between the parties, oral or
written, with respect to your employment.


9.    Modification. No modification of this Offer Letter shall be valid unless
in writing and signed by you and the EVP, Chief Financial Officer.


By signing this Offer Letter, you acknowledge that (a) you are not guaranteed
employment for any definite duration and that either you or the Company may
terminate your employment relationship with the Company

2

--------------------------------------------------------------------------------



Exhibit 10

at any time, for any reason, (b) you were given the opportunity to consult with
an attorney of your choosing prior to executing this Offer Letter, and (c)
except as set forth herein, no promises or inducements for this Offer Letter
have been made, and you are entering into the Offer Letter without reliance upon
any statement or representation by the Company or its agents concerning any
material fact.
Please contact me with any questions or issues that you may have concerning this
Offer Letter.




Best regards,
                                
/s/ W. Bruce Swain


Bruce Swain
Agreed and Accepted:
/s/ Dalerick Carden                 10/2/2014
Dalerick Carden                        Date



3

--------------------------------------------------------------------------------



Exhibit 10

EXHIBIT "A"
CRAWFORD CONFIDENTIALITY & NONSOLICITATION AGREEMENT


This Agreement is made between Dalerick Carden ("Employee") and Crawford &
Company (“Crawford” or “the Company”). In consideration of the mutual promises
and covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and to be paid to Employee by Crawford during
Employee’s employment, the training the Employee will receive from Crawford
regarding compliance and the methods and operations of Crawford at considerable
expense to Crawford, and access to and knowledge of Crawford’s Confidential
Information and Trade Secrets the Employee will receive, the parties hereto
agree as follows:
1.
Definitions:

a.
“Company” or “Crawford” means Crawford & Company, along with its subsidiaries,
parents, affiliated entities, and includes the successors and assigns of
Crawford or any such related entities.

b.
“Business of Crawford” means claims management, adjusting, administrative
services and other services as may be stated in Crawford’s most current Annual
Report.

c.
“Confidential Information” means information about the Company and its Employees
and/or Customers which is not generally known outside of the Company, which
employee learns of in connection with employee’s employment with the Company,
and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company’s products and services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.

d.
“Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.



2.
Duty of Confidentiality. Employee agrees that during employment with the Company
and for a period of two (2) years following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Confidential Information (so long as the information remains confidential)
without prior written consent of the Company. Employee further agrees that if
Employee is questioned about information subject to this agreement by anyone not
authorized to receive such information, Employee will promptly notify Employee’s
supervisor(s) or an officer of the Company. This Agreement does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure.




1

--------------------------------------------------------------------------------



Exhibit 10

3.
Non-Disclosure of Trade Secrets. Employee agrees that during employment with the
Company and indefinitely following the cessation of that employment for any
reason, Employee shall not directly or indirectly divulge or make use of any
Trade Secrets (so long as the information remains a Trade Secret under the
applicable state law) without prior written consent of the Company. Employee
further agrees that if Employee is questioned about information subject to this
agreement by anyone not authorized to receive such information, Employee will
promptly notify Employee’s supervisor(s) or an officer of the Company.



4.
Return of Property and Information. Employee agrees to return all the Company's
property within seven (7) days following the cessation of Employee's employment
for any reason. Such property includes, but is not limited to, the original and
any copy (regardless of the manner in which it is recorded) of all information
provided by the Company to employee or which employee has developed or collected
in the scope of Employee’s employment, as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, badges, passes, access cards,
instruments, tools, devices, computers, mobile devices and phones, pagers,
flashdrives/ thumbdrives, materials, documents, plans, records, notebooks,
drawings, and papers.



5.
Non-Solicitation of Customers or Clients. Employee agrees that during employment
with the company and for a period of twelve (12) months following the cessation
of employment, provided the Employee’s cessation is voluntary or on the part of
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any business in competition with the Business of Crawford from any of the
customers or clients of the Company with or for whom Employee had contact or
performed any services during the last year of Employee’s employment with the
Company.



6.
Non-Recruitment of Employees. While employed by the Company and for a period of
twelve (12) months following the voluntary termination of employment by
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any employee of the Company for the purpose of encouraging, enticing, or causing
said employee to terminate employment with the Company.



7.
Remedies. The parties agree that this Agreement is reasonable and necessary for
the protection of the business and goodwill of Crawford and that any breach of
this Agreement by Employee will cause Crawford substantial and irreparable harm
entitling Crawford to injunctive relief and other equitable and legal remedies.
Moreover, to the extent Employee breaches this Agreement, the time periods set
forth herein are continued for the period of Employee’s breach of the Agreement.
The prevailing party shall be entitled to recover its costs and attorney’s fees
in any proceeding brought under this Agreement. The existence of any claim or
cause of action by Employee against the Company, including any dispute relating
to the termination of this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.



8.
Construction of Agreement & Severability. The covenants contained herein shall
be presumed to be enforceable, and any reading causing unenforceability shall
yield to a construction permitting enforcement. If any single covenant or clause
shall be found unenforceable, it shall be severed and the remaining covenants
and clauses enforced in accordance with the tenor of the Agreement. In the event
a court should determine not to enforce a covenant as written due


2

--------------------------------------------------------------------------------



Exhibit 10

to overbreadth, the parties specifically agree that said covenant shall be
enforced to the extent reasonable, whether said revisions are in time,
territory, or scope of prohibited activities. This Agreement represents the
entire understanding between Employee and the Company on the matters addressed
herein and supersedes any such prior agreements and may not be modified, changed
or altered by any promise or statement by the Company until such modification
has been approved in writing and signed by both parties. The waiver by the
Company of a breach of any provision of this Agreement by any employee shall not
be construed as a waiver of rights with respect to any subsequent breach by
Employee.


9.
At-Will Status. Nothing in this Agreement shall change or alter the status of
your employment as being “at-will.” As such, either party may terminate the
employment relationship at any time and for any reason.



10.
Choice of Law. This agreement shall be governed and interpreted according to the
laws of the State of Georgia.





Employee has carefully read and understands the provisions of this Agreement,
and understands that he/she has the right to seek independent advice or to
propose modifications prior to signing the Agreement.


Executed at this 2nd day of October, 2014.


Atlanta (city),     GA (state)


/s/ Dalerick Carden         /s/ Phyllis Austin
Employee                    Crawford & Company        
Dalerick Carden         By: Phyllis Austin
(Print Name)                    
Title: EVP Human Resources







3